BLD-155                                                         NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 10-4680
                                       ___________

                                 DAVID WATTIE-BEY;
                                   ALICIA WATTIE,
                                            Appellants

                                             v.

         ATTORNEY GENERAL‟S OFFICE, Commonwealth of Pennsylvania;
               DIVISION FOR CHILDREN, YOUTH SERVICES
                  ____________________________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                              (D.C. Civil No. 10-cv-02224)
                         District Judge: Honorable Yvette Kane
                      ____________________________________

                        Submitted for Possible Summary Action
                   Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    March 31, 2011

        Before: SLOVITER, JORDAN and GREENAWAY, JR., Circuit Judges

                             (Opinion filed: April 21, 2011 )
                                        _________

                                        OPINION
                                        _________
PER CURIAM.

       Appellants, David Wattie-Bey and Alicia Wattie, filed a pro se complaint in the

District Court for the Middle District of Pennsylvania shortly after a Pennsylvania state

trial court entered an order authorizing state officials to remove appellants‟ minor child
from their home, and directing placement of the child with the Dauphin County Division

of Children and Youth Services pending further custody proceedings. Appellants assert

in their federal complaint that the Dependency Petition presented in state court was

improper, that it was supported by an inadequate Affidavit, and that it violated their

federal constitutional rights in several respects. Further, they contend that the state

court‟s removal order was improper insofar as it was entered in reliance upon the infirm

Dependency Petition. Appellants sought declaratory relief, an injunction, and damages

under 42 U.S.C. § 1983 to remedy the alleged violations of their constitutional rights.

       Upon an initial screening of the complaint, a Magistrate Judge recommended

granting leave to proceed in forma pauperis and dismissing the suit for four reasons:

(1) the complaint violates the “domestic relations doctrine” by asking to “federally

adjudicate what is a pending state domestic relations matter”; (2) abstention under

Younger v. Harris, 401 U.S. 37 (1971), is warranted while the state court custody

proceedings are pending; (3) the Eleventh Amendment bars suit against the named

defendants (the Pennsylvania Attorney General‟s Office and the Dauphin County

Division of Children and Youth Services); and (4) to the extent that appellants might seek

to hold state judicial agency employees personally liable for damages, those employees

would be immune from such liability. The District Court fully adopted the Report and

Recommendation and dismissed the complaint. Appellants timely filed this appeal.

       We have appellate jurisdiction under 28 U.S.C. § 1291. We will summarily affirm

a district court‟s judgment when, as here, the appeal presents “no substantial question.”
                                              2
3d Cir. LAR 27.4 and I.O.P. 10.6.

       The District Court was correct that Younger abstention principles dictated

dismissal of the complaint, at least with regard to appellants‟ claims for prospective

injunctive and declaratory relief based on alleged violations of their constitutional rights

in the ongoing state court custody proceedings.1 “We exercise plenary review over the

legal determination of whether the requirements for abstention have been met. Once we

determine that the requirements have been met, we review a district court‟s decision to

abstain under Younger abstention principles for abuse of discretion.” Gwynedd

Properties, Inc. v. Lower Gwynedd Township, 970 F.2d 1195, 1199 (3d Cir. 1992)

(citation omitted).

       The doctrine of Younger abstention “reflects a strong federal policy against

federal-court interference with pending state judicial proceedings absent extraordinary

circumstances.” Id. (quotation marks omitted). Accordingly, “[i]n certain circumstances,

district courts must abstain from exercising jurisdiction over a particular claim where

resolution of that claim in federal court would offend principles of comity by interfering



   1
     With regard to dismissal of the complaint under the “domestic relations doctrine,”
   the United States Supreme Court has long recognized a domestic relations exception
   to federal diversity jurisdiction for cases “„involving the issuance of a divorce,
   alimony, or child custody decree.‟” Matusow v. Trans-County Title Agency, LLC,
   545 F.3d 241, 245 (3d Cir. 2008) (quoting Ankenbrandt v. Richards, 504 U.S. 689,
   704 (1992)). Here, appellants invoke federal question, not diversity, jurisdiction in
   seeking relief under § 1983. “[A]s a jurisdictional bar, the domestic relations
   exception does not apply to cases arising under the Constitution or laws of the United
   States.” Flood v. Braaten, 727 F.2d 303, 308 (3d Cir. 1984); see McLaughlin v.
                                              3
with an ongoing state proceeding.” Lazaridis v. Wehmer, 591 F.3d 666, 670 (3d Cir.

2010) (per curiam). Younger abstention is appropriate when: “(1) there are ongoing state

proceedings that are judicial in nature; (2) the state proceedings implicate important state

interests; and (3) the state proceedings afford an adequate opportunity to raise the federal

claims.” Gwynedd Properties, 970 F.2d at 1199.

       These requirements are met here. First, appellants acknowledged in the complaint

that proceedings regarding the welfare and custody of their child remained pending in

state court when they filed suit in federal court. See Lazaridis, 591 F.3d at 670. Second,

“[f]amily relations are a traditional area of state concern.” Moore v. Sims, 442 U.S. 415,

435 (1979); see also Winston v. Children & Youth Services, 948 F.2d 1380, 1399 (3d

Cir. 1991) (Garth, J. dissenting) (observing that “Pennsylvania … clearly has a strong

interest in administering its child welfare procedures and in adjudicating controversies

that arise from that administration”). Third, appellants do not appear unable to raise their

claims and obtain relief in the state proceedings, at least insofar as they seek declaratory

relief and an injunction against future proceedings due to the alleged constitutional

infirmity of the Dependency Petition, the trial court‟s removal order, and the custody

proceedings generally. See Lazaridis, 591 F.3d at 670-71 (explaining that Younger

requires only an opportunity to present federal claims in state court, and the burden rests

with plaintiff to show that state procedural law bars presentation of the claims). Finally,



   Pernsley, 876 F.2d 308, 312-13 (3d Cir. 1989). As such, appellants‟ complaint is not
   subject to dismissal under the domestic relations exception.
                                              4
there is no indication here “of bad faith, harassment or some other extraordinary

circumstance, which might make abstention inappropriate.” Anthony v. Council, 316
F.3d 412, 418 (3d Cir. 2003).

         The record, therefore, supports the District Court‟s decision to abstain from

exercising jurisdiction over the complaint. However, inasmuch as appellants seek to

recover damages for alleged violations of their constitutional rights, we have observed

that “a district court, when abstaining from adjudicating a claim for injunctive relief,

should stay and not dismiss accompanying claims for damages … when such relief is not

available from the ongoing state proceedings.” Williams v. Hepting, 844 F.2d 138, 144-

45 (3d Cir. 1988) (citation and quotation marks omitted). As we have explained,

“Younger abstention is only appropriate where the precise claims raised in federal court

are available in the ongoing state proceedings. Where the availability of a claim in state

court is questionable, our abstention jurisprudence weighs in favor of retaining

jurisdiction.” Addiction Specialists, Inc. v. Twp. of Hampton, 411 F.3d 399, 413 (3d Cir.

2005).

         Nevertheless, it is clear that appellants‟ damages claims were properly dismissed

rather than stayed because, as the Magistrate Judge explained, the two defendants that

appellants elected to name in this suit are entitled to sovereign immunity under the

Eleventh Amendment.

         Appellants seek to recover for the alleged violations of their constitutional rights

from the Pennsylvania Attorney General‟s Office and the Dauphin County Division of
                                                5
Children and Youth Services. “[T]he Eleventh Amendment . . . has been interpreted to

render states -- and, by extension, state agencies and departments and officials when the

state is the real party in interest -- generally immune from suit by private parties in

federal court.” Pa. Fed‟n of Sportsmen‟s Clubs, Inc. v. Hess, 297 F.3d 310, 323 (3d Cir.

2002). In addition, “States are not „persons‟ within the meaning of § 1983 and, therefore,

cannot be among those held liable for violations of the civil rights statute.” Blanciak v.

Allegheny Ludlum Corp., 77 F.3d 690, 697 (3d Cir. 1996). For the reasons explained by

the Magistrate Judge, appellants‟ claims against the state agencies named as defendants

are precluded under the Eleventh Amendment.2 Consequently, their claims for damages

were properly dismissed rather than stayed.3

       For foregoing reasons, we will summarily affirm the District Court‟s judgment

dismissing appellants‟ complaint.




   2
     While “[t]he Supreme Court has long held that counties, municipalities, and political
   subdivisions of a state are not protected by the Eleventh Amendment,” Febres v.
   Camden Bd. of Educ., 445 F.3d 227, 229 (3d Cir. 2006), the Magistrate Judge
   observed that Pennsylvania‟s domestic relations agencies, such as the Dauphin
   County Division of Children and Youth Services, are defined by statute as arms of the
   state courts and institutions of state government.
   3
     The Magistrate Judge also concluded that appellants‟ complaint fails against any
   individual defendants that might be named because such individual defendants would
   be entitled to immunity for official actions undertaken in the state judicial system.
   Appellants, however, did not name any individual defendants to this suit.
   Consequently, we do not find it appropriate or necessary to address the potential
   immunity of unspecified individuals not named as defendants to the suit.
                                               6